EXHIBIT 10.1

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (the “Agreement”) is made and entered into as of the
6th day of March, 2006, by and between Carol A. Burke (“Executive”) and CBOT
Holdings, Inc., a Delaware corporation (“Holdings”) and Board of Trade of the
City of Chicago, Inc. (“CBOT”). Holdings and CBOT are collectively referred to
in this Agreement as the “Company”.

RECITALS

A. Pursuant to the mutual agreement of the parties hereto, Executive retired
from the employ of the Company effective as of December 5, 2005.

B. The parties hereto wish to settle in full all matters and claims, contractual
and non-contractual, relating to Executive’s employment with the Company and its
affiliates.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1. Resignation from Offices. Executive and the Company agree that Executive’s
resignation as Executive Vice President and General Counsel of the Company and
her resignation from all other positions (including any positions as a fiduciary
or otherwise with respect to any employee benefit plan) she has held with the
Company and its subsidiaries and affiliates was effective as of December 5, 2005
(the “Retirement Date”).

2. Payments and Benefits. Executive shall be entitled to compensation, benefits,
payments and distributions from the Company in accordance with this Section 2:

(a) Compensation with Respect to 2005. No later than March 15, 2006, or, if
later, 3 business days following expiration of the revocation period referred to
in Section 5 hereof, the Company shall pay Executive the following amounts with
respect to 2005:

 

  (i) A bonus amount of $200,000

 

  (ii) A supplemental retirement payment of $283,560 representing the portion of
Executive’s 2005 excess 401(k) benefit that was not paid prior to her Retirement
Date and her supplemental pension plan payment for 2005

 

  (iii) Accrued vacation pay of $27,644

(b) Payments in Lieu of Notice. The Company has made on regular payroll dates
and shall continue to make salary continuation payments to Executive at her
annual base salary rate of $575,000 for the period commencing on the Retirement
Date through December 31, 2006. Such salary continuation payments shall not be
taken into account for purposes of the Company’s qualified retirement plans. In
addition, no later than 5 business days following expiration of the revocation
period referred to in Section 5 hereof, the Company shall pay Executive $463,796
in lieu of bonus, supplemental retirement plan payments and other compensation
to which Executive might otherwise have become eligible if she had remained in
the Company’s employ through December 31, 2006.

 

1



--------------------------------------------------------------------------------

(c) Supplemental Payment. In recognition of the substantial contributions which
Executive has made to the Company, including the restructuring of CBOT and the
initial public offering of Holdings, and in consideration of the release set
forth in Section 5 hereof, the Company shall pay to Executive a supplemental
payment in the amount of $500,000. Executive shall receive the supplemental
payment in one lump sum no later than 5 business days after the expiration of
the revocation period referred to in Section 5 hereof. Executive agrees that
such consideration is in addition to anything of value to which she is already
entitled.

(d) Medical and Similar Benefits. Executive shall be entitled to life, medical
and dental benefits from the Company in the same manner as such benefits are
provided to retired employees who are eligible for early retirement under the
Chicago Board of Trade Employees Pension Plan (or, if greater, such retiree
benefits provided under any current plan covering senior executives of the
Company) of the Company. Executive shall be entitled to all rights, if any,
provided under the Company’s disability insurance program to retired employees.
Executive shall retain the right to receive at her election post-employment
insurance coverage at her cost in accordance with the terms of her employment
agreement with the CBOT dated May 18, 1999, as amended. Executive shall be
entitled to any conversion right or COBRA rights available to her under any
welfare plan.

(e) Options. Executive acknowledges that the option to purchase 20,000 shares of
the Company’s common stock pursuant to a Non-Qualified Stock Option Award
granted October 18, 2005 (the “Option Agreement”) has terminated in full without
any portion thereof vesting. Nonetheless, the Company agrees to make a payment
to Executive on the first business day in 2007 in an amount equal to the product
of 5,000 times the excess of (i) the officially quoted closing selling price of
a share of Holdings common stock on the New York Stock Exchange on the last
trading day occurring on or before October 18, 2006 over (ii) $54.00.

(f) Retirement Benefit Plans. Executive shall be entitled to receive a qualified
pension benefit, and shall be entitled to all payment options available to her,
in accordance with the terms of the Chicago Board of Trade Employees Pension
Plan and shall be entitled to receive her account balance, under the Company’s
Employees’ 401(k) Retirement Plan in accordance with the terms of such Plan.

(g) Expense Reimbursement. Executive represents that she has submitted and been
reimbursed for all business expenses which she incurred during the course of her
employment prior to her Retirement Date. The Company shall pay or reimburse an
amount not in excess of $100,000 for Executive’s attorneys fees and outplacement
costs.

(h) Other. Except as expressly provided in this Agreement, no other sums
(contingent or otherwise) shall be paid to Executive in respect of her
employment by the Company, and any such sums (whether or not owed) are hereby
expressly waived by Executive.

3. Return of Company Property. Executive represents that she has returned all
Company property, including, without limitation, all computers, keys, credit
cards, passes, confidential documents or materials and all memoranda, notes,
plans, records, reports, computer files, printouts and software and other
documents and materials (and copies thereof) relating to the Company or its
subsidiaries or affiliates whether in hard copy, electronic format or otherwise,
which is in Executive’s possession or under her control.

 

2



--------------------------------------------------------------------------------

4. Tax Withholding and Reporting. The Company shall be entitled to withhold from
the benefits and payments described herein all income and employment taxes it
determines to be necessary to satisfy all tax withholding obligations. The
parties hereto do not believe that any payments or benefits under this Agreement
are subject to additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Company shall indemnify Executive on an
after tax basis for any interest and additional tax that may be payable by
Executive under Section 409A(a)(1)(B) of the Code by reason of any provision of
this Agreement.

5. General Release. As a material inducement to the Company to enter into this
Agreement and in consideration of the payments to be made by the Company to
Executive in Section 2 above, Executive, with full understanding of the contents
and legal effect of this Agreement and having the right and opportunity to
consult with her counsel, on behalf of Executive, her heirs, representatives,
executors, and assigns, releases and discharges the Company, its predecessors,
successors, assigns, representatives, affiliates, parent companies, divisions,
subsidiaries and all related entities of any kind or nature, and each of their
current, past and future shareholders, officers, directors, supervisors,
members, managers, employees, agents, representatives, attorneys, and all
related individuals or entities of any kind or nature, their predecessors,
successors, heirs, executors, administrators, and assigns (collectively, the
“Released Parties”) from any and all claims, actions, causes of action,
grievances, suits, charges, or complaints of any kind or nature whatsoever, that
she ever had or now has, whether fixed or contingent, liquidated or
unliquidated, known or unknown, suspected or unsuspected, and whether arising in
tort, contract, statute, or equity, before any federal, state, local, or private
court, agency, arbitrator, mediator, or other entity, regardless of the relief
or remedy. Without limiting the generality of the foregoing, it being the
intention of the parties to make this release as broad and as general as the law
permits, this release specifically includes any and all subject matter and
claims arising from any alleged violation by the Released Parties under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Fair Labor
Standards Act; Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1866, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981
through 1988); the Rehabilitation Act of 1973, as amended; the Employee
Retirement Income Security Act of 1974, as amended; the Sarbanes-Oxley Act, the
Occupational Safety and Health Act, the Immigration Reform and Control Act, the
Illinois Wage Payment and Collection Act; the Illinois Human Rights Act, the
Cook County Human Rights Ordinance, the Chicago Human Rights Ordinance, and
other similar state or local laws; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Workers Adjustment and Retraining Notification
Act; the Equal Pay Act; Executive Order 11246; Executive Order 11141; and any
other local, state or federal law, rule, regulation or ordinance, as well as any
claim based on public policy, contract or implied contract (including, but not
limited to, any claims arising under that certain Executive Employment Agreement
made and entered into as of May 18, 1999, as amended between the Company and
Executive (the “Employment Agreement”), any claim based on tort or otherwise
under common law (including but not limited to, any claim for wrongful
discharge, breach of an implied covenant of good faith and fair dealing,
defamation, or invasion of privacy) arising out of or involving her employment
with the Company, the termination of her employment with the Company, or
involving any continuing effects of her employment with the Company or
termination of employment with the Company, or arising out of or involving any
interaction relating to any of the above with any of the Released Parties.
Executive further acknowledges that she is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, action and causes of action which are unknown to the releasing

 

3



--------------------------------------------------------------------------------

or discharging party at the time of execution of the release and discharge.
Executive hereby expressly waives, surrenders and agrees to forego any
protection to which she would otherwise be entitled by virtue of the existence
of any such statute in any jurisdiction including, but not limited to, the State
of Illinois. Notwithstanding any other provision of the Agreement to the
contrary, the release under this Section 5 shall not apply to any claim arising
from any breach of this Agreement by the Company or any failure by the Company
to comply with any or all of the provisions of this Agreement or from any rights
or claims that may arise after the date this Agreement is executed by Executive.

Executive acknowledges and agrees that she has read this release in its entirety
and that this release is a general release of all known and unknown claims,
including rights and claims arising under ADEA. Executive and the Company
further acknowledge and agree that:

 

  (i) This Agreement contains a general release of all known and unknown claims,
specifically including rights and claims arising under the Age Discrimination
and Employment Act;

 

  (ii) This release does not release, waive or discharge any rights or claims
that may arise for actions or omissions after the date of this Agreement;

 

  (iii) Executive is entering into this Agreement and releasing, waiving and
discharging rights or claims only in exchange for consideration which she is not
already entitled to receive;

 

  (iv) Executive has been advised, and is being advised by this release, to
consult with an attorney before executing this Agreement;

 

  (v) This Agreement, including the release, is written in terms that are
understandable to the Executive, and Executive enters into this Agreement
knowingly and voluntarily, with a full understanding of the consequences of this
Agreement;

 

  (vi) Executive has been advised, and is being advised by this Agreement, that
she has up to twenty-one (21) days within which to consider this Agreement and
the release contained herein; and

 

  (vii) Executive is aware that this Agreement will not become effective or
enforceable until seven (7) days following her execution of this Agreement and
that she may revoke this Agreement at any time during such period by delivering
(or causing to be delivered) to the Company at the address provided in
Section 14 hereof written notice of her revocation of this release no later than
5:00 p.m. central time on the seventh (7th) calendar day following her execution
of this Agreement.

6. Mutual Covenant Not to Sue. Executive, on behalf of Executive, her heirs,
representatives, executors and assigns, agrees and covenants that neither she,
nor any person, organization or other entity on her behalf, will file, charge,
claim, sue or cause or permit to be filed, charged, or claimed, any action for
personal equitable, monetary or other similar relief against the Company or its
affiliates or any Released Party (including any action for damages, injunctive,
declaratory or other relief), arising from or relating in any way to her
employment relationship, and the terms, conditions and benefits payments
resulting therefrom, or the termination of her employment relationship with the
Company, except as may

 

4



--------------------------------------------------------------------------------

be necessary to enforce the obligations of the Company to the Executive in
accordance with the express terms of this Agreement or under any other plans or
programs of the Company in which Executive participated and under which
Executive has accrued a benefit, involving any matter occurring from the
beginning of Executives’ employment with the Company and its affiliates to the
date of these presents, or involving any continuing effects of any actions or
practices which may have arisen or occurred from the beginning of such
employment to the date of these presents. Executive agrees and covenants that if
Executive, or any other person, organization or entity on her behalf, files,
charges, claims, sues or causes or permits to be filed, charged, or claimed, any
action prohibited by the preceding sentence for personal equitable, monetary or
other similar relief, despite Executive’s agreement not to do so hereunder, then
Executive will pay all of the costs and expenses of the Company (including
reasonable attorneys’ fees) incurred in the defense of any such action or
undertaking. Executive further agrees that this Agreement is, will constitute
and may be pleaded as, a bar to any such claim, action, cause of action or
proceeding. If any government agency or court assumes jurisdiction of any
charge, complaint, or cause of action covered by this Agreement, Executive will
not seek and will not accept any personal equitable or monetary relief in
connection with such investigation, civil action, suit or legal proceeding.
Other than to enforce the terms of this Agreement, the Company agrees and
covenants not to file, charge or sue Executive for any matters arising from or
relating in any way to her employment with the Company. The Company agrees and
covenants that if it files, charges, claims or brings any action prohibited by
this Section despite the Company’s agreement not to do so hereunder, then the
Company will pay all of the costs and expenses of Executive (including
reasonable attorneys’ fees) incurred in the defense of any such action or
undertaking. The Company further agrees that this Agreement is, will constitute
and may be pleaded as, a bar to any such claim, action, cause of action or
proceeding.

7. Release of Executive. In consideration of Executive’s entering into this
Agreement, the Company, for itself and its affiliates and their respective
predecessors, successors and assigns hereby releases and forever discharges
Executive and her heirs, personal representatives, successors and assigns from
and against any and all claims, demands, damages, actions, causes of action,
costs and expenses, of whatever kind or nature, in law, equity or otherwise,
which the Company or any of said entities now has, may ever have had or may have
hereafter upon or by reason of any matter, cause or thing occurring, done or
omitted to be done prior to the date of this Agreement, relating to or arising
out of Executive’s status as an officer, director or employee of the Company or
any of said entities or the termination of that status or involving any matter
occurring from the beginning of Executives’ employment with the Company and its
affiliates to the date of these presents, or involving any continuing effects of
any actions or practices which may have arisen or occurred from the beginning of
such employment to the date of these presents; provided, however, that this
release shall not apply to any claims the Company or any of said entities or
parties may have which arise out of or relate to the conviction of Executive for
the commission of a felony involving dishonesty with respect to the Company or
any of said entities or parties.

8. Cooperation. In keeping with Executive’s other responsibilities at the time
such assistance is requested, Executive agrees that she will assist the Company
and its affiliates during the five-year period commencing on the date hereof in
the defense of any claims or potential claims that may be made or threatened to
be made against the Company and its affiliates in any action, suit or
proceeding, whether civil, criminal, administrative or investigative ( a
“Proceeding”), and will assist the Company and its affiliates in the prosecution
of any claims that may be made by the Company or any affiliate in any
Proceeding, to the extent that such claims may relate to the period of
Executive’s employment by the Company or its affiliates. The Company will
consult with Executive, and make reasonable efforts to schedule such assistance
so as not to materially disrupt Executive’s business and personal affairs.

 

5



--------------------------------------------------------------------------------

Executive agrees, unless precluded by law, to promptly inform the Company if
Executive is asked to participate (or otherwise become involved) in any
Proceeding involving such claims that may be filed against the Company or any
affiliate. Executive also agrees, unless precluded by law, to promptly inform
the Company if Executive is asked to assist in any or investigation (whether
governmental or private) of the Company or any affiliate (or their actions),
regardless of whether a lawsuit has then been filed against the Company or any
affiliate with respect to such investigation. The Company agrees to reimburse
Executive for all of Executive’s reasonable out-of-pocket expenses associated
with such assistance, including travel expenses. In the event that the aggregate
number of hours requested of Executive by the Company under this Section 8
exceed 100, the Company shall pay Executive $500 per hour for each hour of such
excess.

9. Indemnification.

(a) The Company agrees that if Executive is made a party, or is threatened to be
made a party to any Proceeding, by reason of the fact that she was an officer or
employee of the Company or was serving at the request of the Company as director
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is Executive’s
alleged action in an official capacity while serving as director, officer,
member, employee or agent, Executive shall be indemnified and held harmless by
the Company to the fullest extent permitted or authorized by the Company’s
certificate of incorporation and bylaws (and shall be entitled to advancements
in accordance with such bylaws) against all cost, expense, liability and loss
(including without limitation, attorney’s fees, judgment, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by Executive in connection therewith, and such
indemnification (and advancements in accordance with the bylaws) shall continue
as to Executive even though she has ceased to be an officer, employee or agent
of the Company or other entity and shall inure to the benefit of Executive’s
heirs, executors and administrators.

(b) The Company agrees to continue to cover Executive under its directors’ and
officers’ liability insurance and employment practices liability insurance (and
to the extent in effect on the date hereof, legal malpractice insurance)
policies as in effect from time to time until such time as suits against
Executive are no longer permitted by law.

10. Confidential Information. Executive acknowledges and agrees that the
provisions of Section 4.02 and Section 4.03 (as applied to Section 4.02) of the
executive employment agreement entered into between Executive and the CBOT dated
as of May 18, 1999, continue in full force and effect. The Company agrees to
waive the restrictions of Section 4.01 of such agreement.

11. Mutual Nondisparagement. Executive shall not make any public statements,
encourage others to make statements or release information intended to disparage
or defame the Company or any of its respective directors, officers, or advisors.
The Company shall direct its officers and directors not to make statements,
encourage others to make statements, or release information intended to
disparage or defame Executive’s reputation. Notwithstanding the foregoing,
nothing in this Section 11 shall prohibit any person from making truthful
statements when required by order of a court or other body having jurisdiction.
Except with the prior written consent of the Company, Executive will not make
any direct or indirect written or oral statements to the press, television,
radio or other media concerning any matters pertaining to the business and
affairs of the Company, or any of its affiliates, or any of their officers,

 

6



--------------------------------------------------------------------------------

directors or advisors in their capacities as such, or pertaining to any matters
related to Executive’s employment or termination of employment with the Company.
The parties hereto shall endeavor to agree to a joint statement to be used in
connection with any inquiries and a mutually agreeable reference letter. The
Company agrees to forward to the Chief Executive Officer any requests for
references with respect to Executive, and the Chief Executive Officer shall
respond in accordance with such reference letter.

12. Resolution of Disputes. Subject to Section 10 above, in the event of any
dispute between the Company and Executive under this Agreement, the parties
shall first enter into nonbinding mediation with a mediator selected by and paid
by the Company. Thereafter, subject to Section 10 above, any controversy or
claim arising out of or relating to this Agreement (or the breach thereof) shall
be settled by final, binding and non-appealable arbitration in Chicago, Illinois
by three arbitrators. Except as otherwise expressly provided in this Section 12,
the arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect. One of the
arbitrators shall be appointed by the Company, one shall be appointed by
Executive, and the third shall be appointed by the first two arbitrators;
provided that any arbitrator selected by the first two arbitrators shall not,
without the consent of the parties hereto, be affiliated with Executive or the
Company or any of the Company’s affiliates. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

13. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.

14. Notices. All notices, requests, demands or other communications under this
Agreement will be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

As to Executive:

Carol A. Burke

1325 North Astor Street

Chicago, Illinois 60610

As to the Company:

CBOT Holdings, Inc.

Board of Trade of the City of Chicago, Inc.

141 West Jackson Boulevard

Chicago, Illinois 60604

Attention: General Counsel

 

7



--------------------------------------------------------------------------------

Either party may change her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

15. Governing Law. This Agreement, and the rights and obligations of the parties
hereto, shall be governed by and construed in accordance with the laws of the
State of Illinois, without regard to principles of the conflicts of laws. If any
provision hereof is unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the Agreement
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.

16. Prior Agreements. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior oral or written
agreements between the parties pertaining to the subject matter hereof and,
without limitation, but subject to Sections 2(d) and 10 above, supersedes her
executive employment agreement with the CBOT dated May 18, 1999, as amended.

17. Reimbursement. If Executive or her heirs, executors, administrators,
successors or assigns (a) breaches Sections 6 or 10 of this Agreement, or
(b) attempts to challenge the enforceability of this Agreement, or (c) files a
charge of discrimination, a lawsuit, or a claim of any kind for any matter
released herein, all further payments and benefits owed under Section 2 of the
Agreement shall terminate and Executive or her heirs, executors, administrators,
successors or assigns shall be obligated to tender back to the Company all
payments made to her or them under Section 2 of this Agreement, and to indemnify
and hold harmless the Company from and against all liability, costs and
expenses, including attorneys’ fees, arising out of said breach, challenge or
action by Executive, her heirs, executors, administrators, successors or
assigns.

18. Waiver of Breach. The waiver by Executive or the Company of a breach of any
provision of this Agreement shall not operate as or be deemed a waiver of any
subsequent breach by Executive or the Company. Continuation of benefits
hereunder by the Company following a breach by Executive of any provision of
this Agreement shall not preclude the Company from thereafter exercising any
right that it may otherwise independently have to terminate said benefits based
upon the same violation.

19. Counterparts. This Agreement may be executed in more than one counterpart,
but all of which together will constitute one and the same agreement.

20. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Company and Executive. In the event of the death of
Executive, any payments remaining due hereunder shall be paid to Executive’s
estate.

21. Amendments. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as Executive shall live, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.

22. EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS AGREEMENT AND CAREFULLY
CONSIDERED ALL OF ITS PROVISIONS BEFORE SIGNING IT AND UNDERSTANDS THAT THIS
AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND

 

8



--------------------------------------------------------------------------------

UNKNOWN CLAIMS, INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN
EMPLOYMENT ACT, AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT. EXECUTIVE ACKNOWLEDGES THAT SHE HAS BEEN GIVEN UP
TO TWENTY-ONE (21) DAYS FROM THE DATE SHE RECEIVED THIS AGREEMENT TO CONSIDER
THIS AGREEMENT. EXECUTIVE FURTHER REPRESENTS THAT SHE HAS BEEN REPRESENTED BY AN
ATTORNEY, THAT SHE HAS READ THE PROVISIONS OF THIS AGREEMENT; THAT SHE HAS
CONSULTED WITH HER ATTORNEY ABOUT SUCH PROVISIONS AND FULLY UNDERSTANDS THEM AND
THEIR INTERACTION WITH HER EMPLOYMENT AGREEMENT; THAT SHE HAS BEEN OFFERED
SUFFICIENT TIME IN WHICH TO DECIDE WHETHER TO EXECUTE THIS AGREEMENT AND
SUFFICIENT CONSIDERATION FOR THE PROVISIONS HEREOF; AND THAT HAVING FULLY
CONSIDERED THE MATTER, SHE FREELY AND WITHOUT RESERVATION OR DURESS ENTERS INTO
THIS AGREEMENT, FULLY INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE MAY
HAVE HAD AGAINST THE COMPANY OR OTHER RELEASED PARTIES.

IF EXECUTIVE SIGNS THIS AGREEMENT IN LESS THAN 21 DAYS, EXECUTIVE CONFIRMS THAT
SHE DOES SO VOLUNTARILY AND WITHOUT ANY PRESSURE OR COERCION OF ANY NATURE FROM
ANYONE REPRESENTING THE COMPANY OR OTHER RELEASED PARTIES.

IN WITNESS WHEREOF, Executive has hereunto set her hand and the Company has
caused this Agreement to be executed by its duly authorized representative, all
as of the date first above written.

 

EXECUTIVE:

/s/ Carol A. Burke

Carol A. Burke CBOT HOLDINGS, INC. By  

/s/ Bernard W. Dan

Its   BOARD OF TRADE OF THE CITY OF CHICAGO, INC. By  

/s/ Bernard W. Dan

Its  

 

9